Title: From George Washington to the Commanding Officer on March to Peekskill, N.Y., 2 August 1777
From: Washington, George
To: Commanding Officer on March to Peekskill, N.Y.



Sir.
Philadelphia 2d Augst 1777

By Express last Night, I inform’d you of my having rec’d intelligence, that the Enemy’s Fleet had left the Capes, & sailed towards the Eastward; and in consequence thereof directed you, without losing a moment to return with the two Brigades under your Command, and rejoin Genl Putnam. The utmost dispatch is absolutely necessary; for there is every reason to suppose the Enemy’s movements will be extremely rapid, in order if possible, to carry the Highlands by a sudden stroke. March back as light as you can, without any baggage, except your tents leaving the rest to follow. I am &.
